     Case 5:19-cv-00334-JSM-PRL Document 1 Filed 07/17/19 Page 1 of 8 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        OCALA DIVISION

KIMBERLY MUSE HUNTER,

         Plaintiff,

v.                                                            CASE NO.:

FRIENDS OF CITRUS AND THE NATURE COAST,
INC., A Florida Not for Profit Corporation1

      Defendant.
_______________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

                                             INTRODUCTION

         1. Plaintiff, KIMBERLY MUSE HUNTER (“Ms. Hunter” or “Plaintiff”), brings this

action pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

FMLA”) to recover from Defendant for back pay, an equal amount as liquidated damages, other

monetary damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees

and costs.

                                              JURISDICTION

         2. The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

2201 et seq.




1
 As of September 26, 2018, Vitas Healthcare acquired the named Defendant. To the extent Plaintiff needs to
amend this Complaint to name Vitas Healthcare as the correct Defendant, Plaintiff is amenable to so doing, but
maintains that the allegations contained herein, relate to the appropriate legal Defendant in this matter.
  Case 5:19-cv-00334-JSM-PRL Document 1 Filed 07/17/19 Page 2 of 8 PageID 2



                                            PARTIES

       3. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

Citrus County, Florida.

       4. Plaintiff worked for Defendant in Citrus County, Florida, and the venue, therefore, for

this case is the Ocala Division of the Middle District of Florida.

       5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce who employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that: (a) she needed to provide care for her parent who suffers from

serious health conditions as defined by the FMLA which necessitated FMLA leave; and (b) she

was employed by Defendant for at least 12 months and worked at least 1,250 hours during the

relevant 12-month period prior to her seeking to exercise her rights to FMLA leave.

                                      FACTUAL ALLEGATIONS

       7.      Ms. Hunter worked as Clinical Team Assistant for Defendant from August 10,

2016, until her termination on September 18, 2017.

       8.       In all respects, Ms. Hunter was a dedicated employee, who had no significant

history of non-FMLA related attendance, performance, or disciplinary issues.

       9.      Unfortunately, on Saturday, September 9, 2017, Citrus County, Florida (where Ms.

Hunter resided) was struck by Hurricane Irma, an intense, record-breaking, Category 5 Hurricane.

       10.     As such, Ms. Hunter lost electrical power to her home that day.
  Case 5:19-cv-00334-JSM-PRL Document 1 Filed 07/17/19 Page 3 of 8 PageID 3



         11.    To make matters worse, the following day, the storm caused a tree to fall on the

backside of Ms. Hunter’s home, damaging her house.

         12.   Ms. Hunter resides with her two elderly parents, one of whom is afflicted with

Parkinson’s disease and dementia, of which Defendant’s management was well aware.

         13.   The loss of power and air conditioning causing excessive heat, exacerbated Ms.

Hunters’ parent’s illness, rendering her parents unable to care for their medical conditions after the

storm.

         14.   While Defendant closed all offices on September 11, 2017, Ms. Hunter knew that

she needed additional leave from work to care for her parent’s medical conditions until power was

restored to her household, and the medical conditions at issue could be stabilized.

         15.   That day, Ms. Hunter sent multiple text messages to Regional Director, Ellen

Peterson (“Ms. Peterson”), and Operations Manager, Teresita Callahan (“Ms. Callahan”),

informing them of same and requesting additional leave.

         16.   On September 12, 2017, Ms. Hunter remained unsure if her messages were received

by Defendant’s supervisors due to the storm and cell phone towers being overly used; therefore,

she continued her attempts to contact Ms. Peterson and Ms. Callahan while staying home caring

for her elderly parents and attending to their medical needs.

         17.   Luckily, that day, Ms. Hunter established contact with Ms. Peterson, who

confirmed that she received our client’s messages.

         18.   However, Ms. Peterson inexplicably stopped responding to our client’s text

messages upon learning of her request for medical leave to attend to her parents.
  Case 5:19-cv-00334-JSM-PRL Document 1 Filed 07/17/19 Page 4 of 8 PageID 4



        19.     Pursuant to the FMLA, Ms. Hunter timely notified Defendant’s management of

her unexpected need to care for her parents, and medically affiliated request for time away from

work.

        20.    Despite this, Defendant’s management neglected to advise Ms. Hunter of her rights

under the FMLA or provide her with FMLA documentation to protect her absence at that time, or

continued anticipated absences, thereafter.

        21.    This failure alone is tantamount to actionable interference under the FMLA. See

Patterson v. Browning’s Pharm. & Healthcare, Inc., 961 So. 2d 982, 986 (Fla. 5th DCA 2007).

        22.    Despite Defendant’s failure to communicate with her moving forward, let alone

notify her of her FMLA rights, Ms. Hunter routinely updated both Ms. Peterson and Ms. Callahan

and informed them of the status of her situation and desire to return to work once her parent’s

medical situation was stabilized.

        23.    On September 14, 2017, Citrus County law enforcement visited Ms. Hunter’s street

and informed her that power would not be restored to her home until Sunday, September 17, 2017.

        24.    As such, Ms. Hunter immediately informed Ms. Callahan and Ms. Peterson that she

would be able to return to work on Monday, September 18, 2017.

        25.    For the first time, Ms. Callahan responded to Ms. Hunter’s message and informed

her that Ms. Callahan was not the proper contact for this issue, and that Plaintiff needed to report

to Ms. Peterson directly.

        26.    To make matters worse, Ms. Callahan admitted that Defendant’s phones were not

functional and mocked Plaintiff by saying that “a lot of people are without power and still come

to work,” effectively ignoring Ms. Hunter’s need to care for her ill parents during this time.
  Case 5:19-cv-00334-JSM-PRL Document 1 Filed 07/17/19 Page 5 of 8 PageID 5



       27.     When Ms. Hunter attempted to explain her need for FMLA protected leave and

inability to contact Ms. Peterson, Ms. Callahan refused to listen, claiming that she was not the

appropriate manager to address these concerns.

       28.     Fortunately, on Sunday, September 17, 2017, city authorities restored power to Ms.

Hunter’s home, and the following day, she was able to return to work.

       29.     When Ms. Hunter arrived for her scheduled shift with Defendant, Ms. Peterson

informed her that she was fired.

       30.     When Ms. Hunter asked why she was being terminated, Ms. Peterson informed her

that she “skipped” four (4) days of work without notice and that after the third infraction, she was

terminated per Defendant’s policy.

       31.     Ms. Hunter explained that she contacted both Ms. Peterson and Ms. Callahan

multiple times throughout her absence and informed them of her FMLA protected need to care for

her parent’s serious health condition.

       32.     Disturbingly, Ms. Peterson feigned ignorance at Ms. Hunter’s attempts to contact

Defendant, and upheld her termination.

       33.     Punishing and ultimately terminating an employee for utilizing FMLA leave and

objecting to disparate treatment for same, is the very definition of interference and retaliation,

under the FMLA. See 29 C.F.R. § 825.220(a)(2).

       34.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which she is entitled.

       35.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and

retaliated against her for attempting to utilize what she believed to be proper and authorized FMLA

leave, and objecting to poor treatment upon her return from same.
  Case 5:19-cv-00334-JSM-PRL Document 1 Filed 07/17/19 Page 6 of 8 PageID 6



       36.     Defendant acted with intent to retaliate against Plaintiff when she should have been,

and was, FMLA covered.

       37.     Defendant fired Plaintiff because of her need for FMLA protected time away from

work and her objections to Defendant’s poor treatment upon her return from same.

       38.     Defendant purposefully and intentionally interfered with, and retaliated against

Plaintiff, for her attempt to use FMLA.

       39.     Defendant did not have a good faith basis for its actions.

                 COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       40.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-39, above.

       41.     At all times relevant hereto, Plaintiff was protected by the FMLA.

       42.     At all times relevant hereto, Defendant interfered with Plaintiff’s rights based on

her use of FMLA.

       43.     At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       44.     As a result of Defendant’s intentional, willful and unlawful acts by interfering with,

Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

       45.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,
  Case 5:19-cv-00334-JSM-PRL Document 1 Filed 07/17/19 Page 7 of 8 PageID 7



reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                          COUNT II- RETALIATION UNDER THE FMLA

       46.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

39, above.

       47.     At all times relevant hereto, Plaintiff was protected by the FMLA.

       48.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

her attempted use of FMLA protected leave upon her return from same.

       49.     At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

       50.     At all times relevant hereto, Defendant acted with the intent to retaliate against

Plaintiff, because Plaintiff exercised her rights to take approved leave pursuant to the FMLA.

       51.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.

       52.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.
 Case 5:19-cv-00334-JSM-PRL Document 1 Filed 07/17/19 Page 8 of 8 PageID 8



                                    DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury on all issues so triable.

DATED this 17th day of July 2019.

                                              Respectfully Submitted,

                                              By:/s Noah E. Storch
                                              Noah E. Storch, Esq.
                                              Florida Bar No. 0085476
                                              Richard Guadagnolo, Esq.
                                              Florida Bar No. 109104
                                              RICHARD CELLER LEGAL, P.A.
                                              10368 W. SR. 84, Suite 103
                                              Davie, Florida 33324
                                              Telephone: (866) 344-9243
                                              Facsimile: (954) 337-2771
                                              E-mail: noah@floridaovertimelawyer.com
                                              E-mail: rich@floridaovertimelawyer.com

                                              Attorneys for Plaintiff
